Title: To Thomas Jefferson from Bayard & Co. LeRoy, 25 June 1822
From: LeRoy, Bayard & Co.
To: Jefferson, Thomas


Sir
New York
June 25th 1822.
A few days since we had the honor of receiving your valued letter of the 10th Inst and shortly after a remittance from Colo Bernard Peyton of Richmd for One hundred & twenty Five Dollars, the Interest due on your Bond—By the Heirs of Mr VanStaphorst we are desired to inform you that a final Settlement of his Estate—in now making, which renders it necessary that this bond should be paid, and we therefore with reluctance have to urge your early attention to the same, not wishing however that any sacrifice of property should be made to effect this object, we have stated that no payment can be effected sooner than Six months hence, which will we trust afford time to make the necessary provisionWith Respect  Your Obedt Hle StsLeRoy Bayard